Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 1 of 19 PAGEID #: 3




                                                                           Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 2 of 19 PAGEID #: 4




                                                                            Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 3 of 19 PAGEID #: 5




                                                                            Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 4 of 19 PAGEID #: 6




                                                                      Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 5 of 19 PAGEID #: 7




                                                                      Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 6 of 19 PAGEID #: 8




                                                                      Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 7 of 19 PAGEID #: 9




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 8 of 19 PAGEID #: 10




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 9 of 19 PAGEID #: 11




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 10 of 19 PAGEID #: 12




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 11 of 19 PAGEID #: 13




                                                                        Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 12 of 19 PAGEID #: 14




                                                                        Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 13 of 19 PAGEID #: 15




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 14 of 19 PAGEID #: 16




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 15 of 19 PAGEID #: 17




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 16 of 19 PAGEID #: 18




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 17 of 19 PAGEID #: 19




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 18 of 19 PAGEID #: 20




                                                                       Exhibit A
Case: 2:21-cv-04378-SDM-CMV Doc #: 1-1 Filed: 09/09/21 Page: 19 of 19 PAGEID #: 21




                                                                        Exhibit A
